Citation Nr: 0017680	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-03 913	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for pleural disease due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to October 
1945 and from July 1948 to April 1953.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDING OF FACT

The record contains the veteran's contentions that he was 
exposed to asbestos in service, a current diagnosis of 
asbestos-related pleural disease, and no evidence of post-
service asbestos exposure.  


CONCLUSION OF LAW

The claim of entitlement to service connection for pleural 
disease due to asbestos exposure is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for pleural disease due to asbestos 
exposure.  Before the Board can decide the merits of the 
veteran's claim, it must first determine whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  To be well grounded, a claim need 
not be conclusive, but it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and his claim fails.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468. 

The veteran in this case contends that he was exposed to 
asbestos during his service in Hawaii.  The evidence of 
record includes a January 1998 statement, which was based X-
ray findings, by a private physician, A.S., D.O., whose 
impression was "asbestos-related pleural disease with 
appropriate work history and latency."  Based on the 
veteran's contention, the January 1998 private medical 
evidence of record diagnosing asbestos-related pleural 
disease, and an absence of evidence of post-service asbestos 
exposure, the Board finds the claim to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
finds, however, that VA has not fulfilled its duty to assist 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.  A 
remand is thus necessary before the Board can determine the 
merits of the veteran's claim.


ORDER

The claim of entitlement to service connection for pleural 
disease due to asbestos exposure is granted only to the 
extent that it is found to be well grounded, and is subject 
to the development requested below. 


REMAND

The veteran contends that his asbestos-related pleural 
disease developed as a result of in-service asbestos 
exposure.  He claims that he was exposed to asbestos only 
once during his lifetime, when he was stationed in Hawaii and 
working in hangars as an electrical estimator for 
contractors.  Allegedly, the hangars were covered inside with 
asbestos. 

The veteran's service medical records apparently were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, and the RO has not 
aided the veteran in obtaining alternative forms of evidence 
in support of his claim.  Where service medical records are 
presumed destroyed through no fault of the veteran, the VA 
has a heightened duty to assist the veteran in developing 
facts pertinent to his claim, including the obligation to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  VA is obligated to 
assist the veteran in searching for alternate forms of 
records in order to reconstruct the veteran's service medical 
history.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  
In addition, VA has a duty to advise the veteran that he may 
obtain other forms of evidence such as lay testimony, 
including statements and affidavits of fellow service 
members, to support his claim.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  On Remand, the RO should fulfill its heightened 
duty to assist by aiding the veteran in obtaining alternative 
forms of evidence to support his claim.  

For instance, it is not entirely clear from the record 
whether the veteran's alleged asbestos exposure occurred 
solely while fulfilling tasks associated with his military 
occupational specialty (MOS).  He has claimed exposure while 
working in a hangar in Hawaii, but he has also made other 
more vague assertions that heat and air ducts were covered 
with asbestos and that the roof and siding of a building were 
made of transite, which contained asbestos.  The Board cannot 
ascertain from these other assertions whether the veteran 
means that the duct, roof, and siding were part of the hangar 
in which he worked.  The RO should obtain clarification from 
the veteran in this regard, and then contact the service 
department for verification as to whether the veteran's MOS 
during the time period at issue exposed him to asbestos.  

 It is unclear from the record what Dr. A.S., in his January 
1998 impression of "asbestos-related pleural disease with 
appropriate work history and latency," meant by "work 
history."  In his opinion, Dr. A.S. mentions chest X-rays.  
However, when he submitted his impression, he did not attach 
contemporaneous medical records of treatment of the veteran.  
Inasmuch as Dr. A.S.'s impression could be based on an in-
service or post-service work history reported by the veteran, 
the RO should obtain and associate with the claims file the 
records on which Dr. A.S. based his January 1998 impression.  

As well, the RO should contact the veteran and request him to 
submit a written statement detailing his work history between 
his two periods of active service and after his discharge in 
1953.  The RO should also request the veteran to submit the 
names of all health care providers who have treated him for 
respiratory complaints, and then obtain records of this 
treatment in support of the veteran's claim.  Finally, 
because the only medical evidence of record is Dr. A.S.'s 
impression, and this impression is unclear regarding the 
etiology of the veteran's pleural disease, the RO, on Remand, 
should afford the veteran a VA examination for the purpose of 
obtaining another, more comprehensive, opinion regarding the 
etiology of any asbestos-related disease present.

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran for 
the following purposes: (1) to request 
that he provide the names and addresses 
of all VA and private health care 
providers who have treated his 
respiratory complaints since he was 
discharged from service; (2) to request 
that he submit a written statement 
clarifying exactly when he was exposed to 
asbestos, and whether this exposure 
occurred while fulfilling his MOS duties, 
detailing his work history from October 
1945 to July 1948 and since April 1953; 
and (3) to advise him that he may submit 
lay testimony, including statements and 
affidavits of fellow service members, to 
support his claim.    

2.  After securing any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all records of treatment of 
the veteran's respiratory complaints, 
including those on which 
Dr. A.S. based his January 1998 
impression.

3.  The RO should provide the veteran's 
service department with a copy of the 
veteran's written statement regarding his 
alleged asbestos exposure, and request it 
to verify whether it is at least as 
likely as not that the veteran's MOS 
exposed him to asbestos during the 
relevant time frame. 

4.  The RO should afford the veteran a VA 
medical examination for the purpose of 
determining the etiology of any asbestos-
related disorder present.  In notifying 
the veteran of the scheduled examination, 
the RO should explain that a failure to 
report to the examination might result in 
the denial of the veteran's claim.  After 
the examination is arranged, the RO 
should provide the examiner with the 
veteran's claims file for review.  The 
examiner should then consider the 
veteran's current respiratory complaints, 
and conduct any indicated diagnostic 
tests necessary to determine the etiology 
of any asbestos-related disorder present.  
Following a thorough examination, the 
examiner should render a professional 
opinion, with full supporting rationale, 
diagnosing any asbestos-related disorder 
present and indicating whether it is at 
least as likely as not that the disorder 
was incurred during either of the 
veteran's periods of active service. 

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it 
complies with the above directive.  If 
the report is deficient in any manner, 
the RO should return the report for 
corrections or additions.

6. The RO should then readjudicate the 
veteran's claim based on all of the 
additional evidence received.  If the RO 
denies the benefit sought, it should 
furnish the veteran and his 
representative a supplemental statement 
of the case and provide them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to afford the veteran due 
process of law and to obtain additional medical information 
in support of his claim.  By remanding this claim, the Board 
intimates no opinion, favorable or unfavorable, as to the 
claim's merits.  While this claim is in remand status, the 
veteran is free to submit additional supportive evidence and 
argument.  However, he need not act until he is otherwise 
notified.



		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



